Hill, C. J.
(After stating the foregoing facts.)
1. The magistrate was right in permitting the appeal bond to be amended. “An appeal bond, and all other bonds taken under requisition of law in the course of a judicial proceeding, may be amended.” Civil Code ,(1910), § 5707. Certainly this is true where the appeal is entered in good faith and no harm is done the opposite party by the amendment. Hendrix v. Mason, 70 Ga. 523, 527. In the present case the amendment simply added to the caption the title of the case in which the appeal was entered, and the amendment made no change of any material part of the bond. It is doubtful if the amendment Was necessary, as the caption of the original bond, set out in the magistrate’s answer, clearly designated Whelchel, the garnishee, as the appellee, and this necessarily meant that Gittens was the appellant.
2. There was no error in allowing the docket to be introduced *144in evidence before tbe jury, showing that the judgment had been entered against the main defendant, Mary Hayes. It is the duty of a justice of the peace to keep a docket of all cases brought before him, in which must be entered the names of the parties, the returns of the officers of the court, and the entries of the judgments}, specifying the amounts and the dates of rendition (Civil Code, § 4679, par. 6), and these docket entries constitute primary evidence. N., C. & St. L. Ry. v. Brown, 3 Ga. App. 561, 564 (60 S. E. 319), and cit.
3. The verdict of the jury in the justice’s court was not void because it was written on a separate piece of paper, and not on any of the papers connected with the case. As was said in Sapp v. Parrish, 3 Ga. App. 235, 236 (59 S. E. 821), “We know of no-law which requires the verdict to be written upon any particular paper, and we are not cited to any decision or statute to that effect.” See, also, Southern Express Co. v. Maddox, 3 Ga. App. 223 (59 S. E. 821, 822), where it is held that while the better practice is that the verdict shall be written upon the initial pleading, dated, and signed by one of the jury as the foreman, none, of these details are essential to a legal verdict.
4. The 'failure of the magistrate to enter, on the date of the-trial, the judgment which he had rendered in favor of the garnishee-was immaterial, in view of the explanation made in his answer,, that he entered this judgment on the docket during the term at which he had rendered it. There was no question but that this-judgment was the one from which the appeal was entered; and it. was too late for the appellee to raise the question for the first time on certiorari, and after the verdict in the appeal case had been returned against him. .
5. We think, under the evidence set forth by the respondent in his answer, that the verdict against the garnishee was demanded. Whether the money belonging to Mary Hayes was held by the garnishee as guardian, or under the contract which he had made with her, certainly he had n'o right to this money as against a bona fide claim reduced to judgment in favor of one who had actually previously supported Mary Hayes, giving her both, board and lodging. He was entitled to be paid, and the verdict of the jury in the. justice’s court was right; and even if the justice committed error, the verdict was so strongly demanded by the evidence that any *145error of law would have been immaterial. We think, therefore, the judge of the superior court erred in sustaining the certiorari.

Judgment reversed.